JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

JONELLE DILLEY
Trial Attorney
Wildlife and Marine Resources Section
(202) 305-0431
jonelle.dilley@usdoj.gov
SHAUN M. PETTIGREW
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, DC 20044-7611
(202) 305-3895
shaun.pettigrew@usdoj.gov

Attorneys for Defendants


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

GINGER KATHRENS and THE                 )
CLOUD FOUNDATION,                       )
                                        )
       Plaintiffs,                      ) Case No. 1:18-CV-00125-SPW-TJC
                                        )
              v.                        )
                                        )
RYAN ZINKE, Secretary Department        ) Joint Motion to Extend Stay
of Interior                             )
et al.,                                 )
                                        )
       Defendants.                      )



                                        1
       The parties, through their counsel, hereby jointly move to extend the stay of

this litigation an additional 60 days as the parties continue their discussions on

resolving this litigation.

       On August 31, 2018, this Court granted Plaintiffs’ Motion for a Temporary

Restraining Order and enjoined the U.S. Bureau of Land Management (“BLM”)

from proceeding with a gather of horses from the Pryor Mountain herd pending a

hearing on Plaintiffs’ Motion for a Preliminary Injunction scheduled for September

28, 2018. ECF No. 19. In light of the Court’s Order, BLM determined it would

not proceed this fall with the proposed removal identified in the Decision Record

(DR) and Finding of No Significant Impact (FONSI) dated August 3, 2018. On

September 9, 2018, the Parties filed a Joint Motion to Cancel Proceedings and Stay

the Case, ECF No. 20, which the Court granted on September 10, 2018. ECF No.

21. Accompanying this Joint Motion to Extend the Stay, the Parties also file a

Joint Status Report.

       BLM has made substantial progress in determining how it will proceed in

light of the Court’s Order. On October 9, 2018, in separate proceedings before the

United States Department of the Interior Board of Land Appeals (IBLA), BLM

filed a motion to remand to enable BLM to withdraw the 2018 DR and FONSI.

DOI-BLM-MT-A010-2017-055-EA. The Board granted BLM’s motion on

October 23, 2018, setting aside and remanding the 2018 DR and FONSI.
                                           2
       Additionally, the Parties have been engaging in further discussions for

resolving this litigation, including attorney’s fees. On October 5, 2018, Plaintiffs

provided a Proposal for Resolution of Plaintiffs’ Claim for Fees and Costs. On

November 1, 2018, Defendants provided a counter-proposal.

      The parties believe that it is in their best interest and the interest of judicial

economy to stay this litigation for an additional 60 days to allow the parties to

determine how best to resolve the litigation. Under such circumstances, a stay is

appropriate in light of the Court’s inherent authority “to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). See also

Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (“The District Court has broad

discretion to stay proceedings as an incident to its power to control its own

docket.”).

      Accordingly, the parties ask that this Court issue an order staying this case

until January 4, 2019.

      Respectfully submitted on this 5th day of November, 2018.

                                  JEAN E. WILLIAMS
                                  Deputy Assistant Attorney General
                                  Environment and Natural Resources Division

                                  /s/ Jonelle Dilley
                                  JONELLE DILLEY
                                  MN Bar 0386642
                                            3
Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611
Washington, DC 20044-7611
(202) 305-0431
jonelle.dilley@usdoj.gov
SHAUN M. PETTIGREW
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, DC 20044-7611
(202) 305-3895
shaun.pettigrew@usdoj.gov
Attorneys for Defendants
/s/ Katherine A. Myer___________
Katherine A. Meyer
D.C. Bar No. 244301
Elizabeth L. Lewis
D.C. Bar No. 229702
Meyer Glitzenstein & Eubanks, LLP
4115 Wisconsin Ave., N.W. Suite 210
Washington, D.C. 20016
kmeyer@meyerglitz.com
Llewis@meyerglitz.com
(202) 588-5206 (O)
(202) 588-5049 (fax)

/s/ Rebecca K. Smith_________
Rebecca K. Smith
Montana Bar No. 9658
Public Interest Defense Center, P.C.
PO Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Attorneys for Plaintiffs
         4
                          CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2018, I electronically filed the

foregoing with the Clerk of the Court via the CM/ECF system, which will provide

service to counsel for the parties.


                                      /s/ Jonelle Dilley
                                      Jonelle Dilley
                                      Attorney for Defendants




                                         5
